Citation Nr: 1717589	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  12-28 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for glaucoma, noncongestive, chronic, both eyes with impairment of field vision and arcuate scotoma of left eye, currently evaluated as 30 percent disabling.  

2.  Entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days or based on surgical or other treatment necessitating convalescent care, pursuant to 38 C.F.R. §§ 4.29 and 4.30, following the April 2, 2009 phacoemulsification (PHACO) with insertion of intraocular lens (IOL) and endocyclophotocoagulation (ECP) of right eye.  

3.  Entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days or based on surgical or other treatment necessitating convalescent care, pursuant to 38 C.F.R. §§ 4.29 and 4.30, following the cataract extraction procedure with insertion of intraocular lens (IOL) on May 28, 2009.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran filed a notice of disagreement (NOD) with this decision in January 2012, and perfected his appeal of this claim in October 2012.  


FINDINGS OF FACT

1.  The Veteran's glaucoma, noncongestive, chronic both eyes with impairment of field of vision and arcuate scotoma of left eye was manifested by concentric contraction of visual field to, at worst, 34 in the left eye and 35 in the right eye, and visual acuity of 20/50 in the left eye and 20/40 in the right eye.

2.  The Veteran underwent a PHACO with insertion of IOL and endocyclophotocoagulation of the right eye on April 2, 2009.  

3.  The Veteran underwent a cataract extraction procedure with insertion of IOL on May 28, 2009.  

4.  Following the April 2, 2009 procedure, the Veteran was discharged the same day as his procedure; he did not require hospital treatment for period in excess of 21 days, or hospital observation at VA expense for a period in excess of 21 days.  In addition, the procedure did not require at least one month of doctor-mandated convalescence, and did not result in severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or immobilization by cast, without surgery, of one major joint or more.  

5.  Following the May 28, 2009 procedure, the Veteran was discharged the same day as his procedure; he did not require hospital treatment for period in excess of 21 days, or hospital observation at VA expense for a period in excess of 21 days.  In addition, the procedure did not require at least one month of doctor-mandated convalescence, and did not result in severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or immobilization by cast, without surgery, of one major joint or more.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of in excess of 30 percent rating for visual field impairment for glaucoma, noncongestive, chronic, both eyes with impairment of field of vision and arcuate scotoma of left eye, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.77(c), 4.79, Diagnostic Codes 6013, 6080 (2016).

2.  The criteria for a separate 10 percent rating for visual acuity impairment, but no higher, for glaucoma, noncongestive, chronic, both eyes with impairment of field of vision and arcuate scotoma of left eye, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.77(c), 4.79, Diagnostic Codes 6013, 6066 (2016).

3.  The criteria for a temporary total rating under 38 C.F.R. §§ 4.29 for treatment at the VA or an approved hospital for a period in excess of 21 days, or under 38 C.F.R. § 4.30 for treatment requiring convalescence for the April 2, 2009 PHACO with insertion of IOL and endocyclophotocoagulation of the right eye on April 2, 2009, have not been met.  38 U.S.C.A. §§ 1110, 1155 (West 2014); 38 C.F.R. §§ 4.29, 4.30 (2016).

4.  The criteria for a temporary total rating under 38 C.F.R. § 4.29 for treatment at the VA or an approved hospital for a period in excess of 21 days, or under 38 C.F.R. § 4.30 for treatment requiring convalescence for the May 28, 2009 cataract extraction procedure with insertion of IOL, have not been met.  38 U.S.C.A. §§ 1110, 1155 (West 2014); 38 C.F.R. §§ 4.29, 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in February 2011.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  The Veteran submitted a VA 21-4142 medical release form dated in February 2011, wherein he indicated that he had been receiving treatment for his glaucoma at Vistar Eye Center since February 2011.  In response to the medical release form, the Agency of Original Jurisdiction (AOJ) retrieved the medical records issued from this treatment facility dated in March 2010.  Additionally, the Veteran has submitted a number of written statements in support of his claims.  Significantly, neither the Veteran, nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.

VA afforded the Veteran examinations for his bilateral eye disability in February 2011 and June 2016.  Here, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on ophthalmological examinations of the Veteran, as well as the Veteran's reported history and symptomatology.  The examiners considered all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provided the findings necessary to apply pertinent rating criteria.  The Board finds that the medical examination reports, along with his VA and private treatment records, are adequate for purposes of rendering a decision in the instant appeal.  38 C.F.R. §4.2 (2016).  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.  

Analysis

(A) Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's bilateral primary open angle glaucoma is currently rated as 30 percent disabling under the criteria at 38 C.F.R. § 4.79, Diagnostic Code (DC) 6013-6080. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  

The Board notes that the rating schedule for rating disabilities of the eyes was revised and amended in December 2008, and the revised rating criteria (General Rating Formula) are only applicable to claims filed on or after December 10, 2008.  See 73 Fed. Reg. 66543 (Nov. 10, 2008).  In this case, the Veteran filed his claim for a higher rating for his service-connected noncongestive glaucoma in both eyes in January 2011.  As such, the amended version of the regulation is for application here.

Under these criteria, open angle glaucoma is to be rated based on visual impairment due to open angle glaucoma.  A minimum rating of 10 percent is assigned if continuous medication is assigned.  38 C.F.R. § 4.79, Code 6013 (2016).

Also, under this criteria, 38 C.F.R. § 4.79, Diagnostic Code 6080 (2016) also rates eye disorders based on impairment of the field of vision.  

Under 38 C.F.R. § 4.76a, Table III (2016), the normal visual field extent at the 8 principal meridians totals 500 degrees.  The normal for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 degrees up temporally.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  

Under Diagnostic Code 6080, a 10 percent rating is assigned for a unilateral scotoma; with remaining field of 46 to 60 degrees bilaterally or unilaterally; with remaining field of 31 to 45 degrees unilaterally; with remaining field of 16 to 30 degrees unilaterally; loss of superior half of visual field bilaterally or unilaterally; loss of interior half of visual field unilaterally; loss of nasal half of visual field bilaterally or unilaterally; and loss of temporal half of visual field unilaterally.  38 C.F.R. § 4.79 (2016).  

A 30 percent rating is assigned for remaining field of 31 to 45 degrees unilaterally; concentric contraction of visual field unilaterally; loss of temporal half of visual field bilaterally; and homonymous hemianopsia visual filed defects.  38 C.F.R. § 4.79 (2016).  A 50 percent rating is assigned for remaining field of 16 to 30 degrees bilaterally.  A 70 percent rating is assigned for remaining field of 6 to 15 degrees bilaterally.  A 100 percent rating is assigned for concentric contraction of visual field with remaining field of 5 degrees.  38 C.F.R. § 4.79 (2016).  Under the new rating criteria, visual impairment is also rated based on impairment of visual acuity (excluding developmental errors of refraction) and muscle function.  38 C.F.R. § 4.79 (2016).  

Under this rating criteria, the severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.79.  Under those criteria, impairment of central visual acuity is rated from 0 percent to 100 percent based upon the degree of the resulting impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6066 (2016).

A 10 percent rating is warranted only when there is (1) 20/50 vision in one eye with 20/40 or 20/50 vision in the other eye; (2) 20/70 vision in one eye with 20/40 vision in the other eye; or (3) 20/100 vision in one eye with 20/40 vision in the other eye. 38 C.F.R. § 4.79, Diagnostic Code 6066 (2016).  

A 20 percent rating is warranted when there is (1) 20/70 vision in one eye with 20/50 vision in the other eye; (2) 20/100 vision in one eye with 20/50 vision in the other eye; (3) 20/200 vision in one eye with 20/40 vision in the other eye; or (4) 15/200 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2016). 

A 30 percent rating is warranted (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40; and (7) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Codes 6064, 6065, 6066 (2016).

A 40 percent rating is warranted (1) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/50 or (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2016).  

In addition, the General Rating Formula for Diagnostic Codes 6000 through 6009 provides for a 10 percent disability rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

To determine the rating for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, separately rate the visual acuity and visual field defect, expressed as a level of visual acuity, and combine them under the provisions of §4.25. 38 C.F.R. § 4.77 (c) (2016).  Lastly, under the new rating criteria the maximum rating for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  38 C.F.R. § 4.75 (d) (2016).  The rating for visual impairment may be combined with ratings for other disabilities of the same eye that are not based on visual impairment, such as disfigurement under Diagnostic Code 7800.

During the March 2010 treatment visit at Vistar Eye Center, the Veteran stated that he had noticed a change in his left eye vision peripherally which started three weeks prior.  He was told to return in three months at which time they would "laser" the eye to "open it up."  After reviewing the Veteran's social history, examination of the Veteran reflected corrected visual acuity of 20/20 in the right eye and 20/50 in the left eye.  After conducting a full ophthalmological evaluation of the Veteran, his ophthalmologist, F.C., M.D., diagnosed him with having primary open-angle glaucoma in the right eye that was established and stable; pseudophakia in both eyes, and opacified capsule in both eyes that was established and stable.  The Veteran's glaucoma diagnosis and treatment options were discussed with him.  The Veteran was advised that poor compliance could lead to blindness.  

At the February 2011 VA examination, the Veteran reported that the vision in his left eye was still blurry.  He denied any episodes of eye pain, double vision, or problem with drops.  It was noted that he currently used the medications Brimonidine, Carteolol and Travatan in both eyes.  On examination, distance visual acuity with correction was measured at 20/25 in the right eye, 20/40 in the left eye, and his distance visual acuity without correction was measured at 20/80 in the right eye and 20/60 in the left eye.  The corrected near visual acuity was 20/25 in both eyes, and uncorrected near visual acuity was 20/30 in both eyes.  There was no evidence of diplopia present, and physical examination of both eyes was shown to be within normal limits.  In addition, it was noted that the Veteran's tube was in position and covered, and his corneas were clear for any abnormalities.  The Veteran's cup/disc ratio was 0.55 in the right eye and 0.75 in the left eye, his macula was flat with no drusen, and the eye vessels and peripheral vision was within normal limits.  In addition, the Veteran's vitreous was clear for any abnormalities.  The examiner diagnosed the Veteran with glaucoma in both eyes, status-post multiple surgical procedures, with stable cup to disc ratio and intraocular pressure.  

The February 2011 Goldman visual field results revealed an average contraction to 40 degrees in the left eye based on the following examination findings: 61 degrees of vision temporally with the normal field of vision temporally being 85 degrees (loss from normal of 24 degrees); 53 degrees of vision down temporally with the normal field of vision down temporally being 85 degrees (loss from normal of 32 degrees); 40 degrees of vision down with the normal field of vision down being 65 degrees (loss from normal of 25 degrees); 38 degrees of vision down nasally, with the normal field of vision down nasally being 50 degrees (loss from normal of 12 degrees); 24 degrees of vision nasally, with the normal field of vision nasally being 60 degrees (loss from normal of 36 degrees); 30 degrees of vision up nasally, with the normal field of vision up nasally being 55 degrees (loss from normal of 25 degrees); 31 degrees of vision up, with the normal field of vision up being 45 degrees (loss from normal of 14 degrees); and 38 degrees of vision up temporally, with the normal field of vision up temporally being 55 degrees (loss from normal of 17 degrees).  The total loss from normal was 185 degrees.  The total remaining visual field (the sum at the 8 principle meridians) for the left eye is 315 degrees.  This divided by 8 yields an average concentric contraction of 40 degrees.  The left eye can be rated on its concentric contraction or based on an equivalent visual acuity of 20/70.  

The Goldman visual field results also revealed an average contraction to 46 degrees in the right eye based on the following examination findings: 70 degrees of vision temporally (loss from normal of 15 degrees); 66 degrees of vision down temporally (loss from normal of 19 degrees); 43 degrees of vision down (loss from normal of 22 degrees); 42 degrees of vision down nasally (loss from normal of 8 degrees); 42 degrees of vision nasally (loss from normal of 18 degrees); 38 degrees of vision up nasally (loss from normal of 17 degrees); 29 degrees of vision up (loss from normal of 16 degrees); and 39 degrees of vision up temporally (loss from normal of 16 degrees).  The total loss from normal was 131 degrees.  The total remaining visual field (the sum at the 8 principle meridians) is 369 degrees.  This divided by 8 yields an average concentric contraction of 46 degrees.  The right eye can be rated on its concentric contraction or based on an equivalent visual acuity of 20/50.  

Subsequent VA treatment records reflect that the Veteran continued receiving treatment for his eye condition.  At the December 2012 ophthalmology treatment visit, it was noted that the Veteran's vision had been stable, and he continued to take the eye medications brimonidine, carteolol and latanoprost in both eyes.  On examination, the Veteran's vision was shown to be 20/25 pinhole no improvement (phni) in the right eye, and 20/40 phni in the left eye.  He was assessed with having glaucoma in both eyes, status-post multiple surgical procedures, with a stable cusp-disc ratio and stable intraocular pressure.  At the October 2014 VA treatment visit, the Veteran reported improvement in his right eye vision.  His visual acuity was shown to be 20/30 in the right eye and 20/40 in the left eye.  At the February 2015 VA follow-up treatment visit, the Veteran's visual acuity was shown to be 20/40 in both eyes.  During the July 2015 VA ophthalmology treatment visit, the Veteran reported worsening vision in his right eye, but did note that his left eye symptomology was stable.  On examination, his visual acuity was shown to be 20/30 pnhi in the right eye and 20/25 in the left eye.  During the May 2016 VA treatment visit, it was noted that the Veteran's visual acuity was 20/30 in the right eye and 20/40 in the left eye.  

The Veteran was afforded another VA examination in connection to his bilateral eye disability in June 2016.  During this evaluation the examiner reviewed the Veteran's medical history, and noted that he had been diagnosed with glaucoma in both eyes since 1968.  According to the Veteran, his condition has continued to worsen since its onset, and he had undergone numerous glaucoma-related surgeries since his condition began.  On examination, distance visual acuity with correction was measured at 20/40 in both eyes, and his distance visual acuity without correction was measured at 20/200 in the right eye and 20/100 in the left eye.  The corrected near visual acuity was 20/40 in both eyes, and uncorrected near visual acuity was 20/200 in the right eye and 20/100 in the left eye.  It was noted that the Veteran's pupils were round and reactive to light.  When asked whether the Veteran experienced any anatomical loss, light perception only, or extremely poor vision or blindness of either eye, the examiner marked yes, but added that the Veteran did not have anatomical loss of either eye, and his vision was not limited to light perception only in either eye.  The examiner noted that the Veteran is able to recognize test letters at one foot or closer, and he is able to perceive objects, hand movements, or count fingers at three feet.  When asked whether the Veteran had visual acuity of 20/200 or less in the better eye with use of a correcting lens based upon visual acuity loss, the examiner marked that he did.  There was no evidence of astigmatism or diplopia, and the slit lamp and external eye exam results were shown to be normal in all aspects except for the iris of the eye which revealed patent peripheral iridectomy in the right eye and patent peripheral iridectomy with shunt in the left eye.  Results of the internal eye exam were shown to be abnormal, and it was noted that the right and left optic discs revealed signs of glaucomatous.  The macula, vessels, vitreous and periphery were shown to be normal.  

The June 2016 Goldman visual field results revealed an average contraction to 34 degrees in the left eye based on the following examination findings: 45 degrees of vision temporally (loss from normal of 40 degrees); 35 degrees of vision down temporally (loss from normal of 50 degrees); 50 degrees of vision down (loss from normal of 15 degrees);  30 degrees of vision down nasally (loss from normal of 20 degrees); 40 degrees of vision nasally (loss from normal of 20 degrees); 30 degrees of vision up nasally (loss from normal of 25 degrees); 20 degrees of vision up (loss from normal of 25 degrees); and 25 degrees of vision up temporally (loss from normal of 30 degrees).  The sum of the loss from normal is 225 degrees.  The total remaining visual field (sum at the eight principle meridians) for the right eye is 275 degrees.  This divided by 8 yields an average concentric contraction of 34 degrees.  

The Goldman visual field results revealed an average contraction to 35 degrees in the right eye based on the following examination findings: 45 degrees of vision temporally (loss from normal of 40 degrees); 45 degrees of vision down temporally (loss from normal of 40 degrees); 30 degrees of vision down (loss from normal of 35 degrees); 35 degrees of vision down nasally (loss from normal of 15 degrees); 25 degrees of vision nasally (loss from normal of 35 degrees); 30 degrees of vision up nasally (loss from normal of 25 degrees); 25 degrees of vision up (loss from normal of 20 degrees); and 25 degrees of vision up temporally (loss from normal of 30 degrees).  The sum of the loss from normal is 240 degrees.  The total remaining visual field (sum at the eight principle meridians) for the right eye is 260 degrees.  This divided by 8 yields an average concentric contraction of 35 degrees.  

The examiner commented that while the Veteran had contraction of a visual field, he did not have loss of a visual field.  It was also noted that the Veteran did not have a scotoma, nor was he legally blind based upon visual field loss.  According to the examiner, the Veteran did have postoperative cataracts and open-angle glaucoma in both eyes as well as glaucoma, and he attributed the Veteran's decrease in visual acuity or other visual impairment to his glaucoma.  It was noted that the Veteran required continuous medication, to include Brimonidine, Carteolol, and Latanoprost for treatment of his glaucoma.  The Veteran did not have any scarring or disfigurement attributable to any eye condition.  The examiner further noted that in the past twelve months, the Veteran had not had any incapacitating episodes during the past twelve months attributable to any eye condition.  When asked whether the Veteran's eye condition impacts his ability to work, the examiner stated that it did, and noted that the Veteran's lack of peripheral vision caused him to discontinue his craft as an antique furniture refinisher.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for impairment of visual field for his service-connected glaucoma, noncongestive, chronic both eyes with impairment of field vision and arcuate scotoma.  His disability does warrant a separate 10 percent rating, but no higher, based on his visual acuity.

Under the rating criteria, in order to warrant a rating in excess of 30 percent, and specifically, a rating of 50 percent, there must be impairment with remaining visual field of 16 to 30 degrees bilaterally, or the Veteran's visual acuity in both eyes should be 20/100.  See 38 C.F.R. § Diagnostic Code 6080.  The examination reports from February 2011 and June 2016, as well as the VA and private treatment records referenced above, reflect that the Veteran's visual field and visual acuity results have fluctuated throughout the years.  However, at their worst, the Veteran's concentric contraction was 35 degrees in the right eye and 34 degrees in the left eye, and his visual acuity was, at worst, 20/40 in the right eye and 20/50 in the left eye.  These results equate to a 30 percent rating for visual field impairment, and a 10 percent rating for visual acuity.  Pursuant 38 C.F.R. § 4.77(c), the 30 percent and 10 percent ratings are then combined under the provisions of 38 C.F.R. § 4.25 to form the basis of a 40 percent rating.  The treatment records throughout the period on appeal do not show that the Veteran's visual field impairment or visual acuity was more severe than shown on the March 2010 treatment report from Vistar Eye Center, the VA examination reports, and the VA treatment records.  Specifically, there is no evidence of record reflecting that the Veteran's remaining visual field was 16 to 30 degrees or that his visual acuity was more severe than 20/40 in the right eye and 20/50 in the left eye.  As such, a rating in excess of 30 percent for impairment of the visual field, and a rating in excess of 10 percent for impairment of visual acuity, is not warranted.  

The Board finds that preponderance of the evidence establishes that the Veteran's glaucoma, noncongestive, chronic, both eyes with impairment of field vision and arcuate scotoma of left eye has been manifested by fluctuating symptoms, which at their worst resulted in visual field impairment of 31 degrees to 45 degrees warranting a continued 30 percent rating and visual acuity of 20/50 and 20/40 warranting a 10 percent rating.  The criteria for a rating in excess of 30 percent for visual field impairment have not been met.  However, the criteria for a rating of 10 percent for visual acuity impairment, but no higher, are met. 38 C.F.R. § 4.79, Diagnostic Code 6061-6080 (2016).

In addition, a higher evaluation of 60 percent is not warranted given that the Veteran has not been shown to have experienced any incapacitating episodes having a total duration of at least six weeks, during the past twelve months, due to his eye condition.  Indeed, although the Veteran has undergone several surgical procedures for his eyes, he was always discharged from the hospital on the same day.  In addition, the Veteran's medical records are devoid of any findings, notations or treatment for any episodes of incapacitation, and there are no medical records indicating that his physician recommended or prescribed bed rest for a period of at least six weeks for the Veteran's service-connected eye condition.  

The Board acknowledges that based on the manner in which the Veteran's service-connected bilateral eye disability has been characterized, his arcuate scotoma of the left eye has also been taken into consideration when determining the severity of the Veteran's visual impairment.  Pursuant to 38 C.F.R. § 4.71, Diagnostic Code 6081, a minimum 10 percent rating is assigned when a scotoma affects at least one-quarter of the visual field (quadrantanopsia) or with centrally located scotoma of any size.  The regulatory provision also reflects that the disability should be evaluated based on visual impairment due to scotoma, if that would result in a higher evaluation.  Here, although the Veteran's arcuate scotoma has been characterized as part of his service-connected bilateral eye disability, and some of the VA treatment records did reflect an assessment of unilateral scotoma, none of the treatment providers indicated that the scotoma affected at least one-quarter of the visual field, nor was there any documentation within the record reflecting evidence of a centrally located scotoma.  Furthermore, neither the February 2011 nor the June 2016 VA examination reports identified evidence of scotoma affecting at least one-quarter of the visual field or a centrally located scotoma of any size.  Indeed, the June 2016 VA examiner specifically noted that that the Veteran did not have a scotoma.  The Board has also taken into consideration the Veteran's visual impairment, to include his impaired visual acuity and visual field, when rating the Veteran's service-connected bilateral eye disability.  As such, the Veteran cannot also be compensated for his scotoma based on visual impairment because of the bar against pyramiding.  See 38 C.F.R. § 4.14 (2016).  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the relevant periods on appeal.  The Board finds that the Veteran's symptoms of visual impairment, to include his impaired visual fields and visual acuity, are aptly governed by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, an analysis is not required in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 (Vet. App. March 6, 2017) (finding that there was no duty to provide a lengthy discussion on extraschedular consideration when the functional effects of the Veteran's service-connected impairment did not reasonably raise the issue of whether referral for extraschedular consideration is warranted, and the Veteran had not raised the issue that the schedular rating was inadequate.)

Lastly, the Court has held that a request for a total disability based on individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  While the June 2016 VA examiner commented that the Veteran's lack of peripheral vision caused him to discontinue his craft as an antique furniture refinisher, the records reflect that the Veteran voluntarily retired in 1990, and there is nothing in the evidence itself to show that he was unable to continue performing his duties as a result of his service-connected glaucoma.  Furthermore, it has not been shown or suggested that gainful employment has been precluded due to the Veteran's bilateral eye disorder.  Although the June 2016 VA examiner noted that the Veteran's visual impairment led to his decision to discontinue working as an antique furniture refinisher, the Veteran has not contended, and the record does not reflect, that he was unable to obtain or maintain this employment, or another form of employment, as a result of his bilateral eye disability.  As such, the Board does not find that a claim for a TDIU has been reasonably raised by the record with regard to his increased rating claim for his bilateral eye disability, and thus the Board finds it unnecessary to consider entitlement at this juncture.  

(B)  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.29 for service-connected disability requiring hospital treatment or observation; and (C) Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 for service-connected disability requiring convalescence  

As noted above, the Veteran is currently service-connected for glaucoma, noncongestive, chronic, both eyes with impairment of field vision and arcuate scotoma of left eye.  According to the Veteran, he has undergone four procedures for his service-connected bilateral eye disability, and he contends that he is entitled to separate periods of temporary total rating based on treatment he underwent for his eyes. 

A temporary total rating may be assigned pursuant to 38 C.F.R. § 4.29 or 38 C.F.R. § 4.30.  Pursuant to 38 C.F.R. § 4.29, a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days. 38 C.F.R. § 4.29.  Subject to the provisions of paragraphs (d), (e), and (f) of § 4.29, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  38 C.F.R. § 4.29(a).  

Notwithstanding that hospital admission was for disability not connected with service, if during such hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  If service connection for the disability under treatment is granted after hospital admission, the rating will be from the first day of hospitalization if otherwise in order.  38 C.F.R. § 4.29(b).  

The assignment of a total disability rating on the basis of hospital treatment or observation will not preclude the assignment of a total disability rating otherwise in order under other provisions of the rating schedule, and consideration will be given to the propriety of such a rating in all instances and to the propriety of its continuance after discharge.  Particular attention, with a view to proper rating under the rating schedule, is to be given to the claims of veterans discharged from hospital, regardless of length of hospitalization, with indications on the final summary of expected confinement to bed or house, or to inability to work with requirement of frequent care of physician or nurse at home.  38 C.F.R. § 4.29(c).

A total rating will be assigned under 38 C.F.R. § 4.30 when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.  

This temporary total rating will continue for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release, and an extension of 1, 2, or 3 months beyond the initial 3 months may be made.  Extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon request.  See 38 C.F.R. § 4.30(b)(1) (2016). 

The record reflects that the Veteran was granted service connection for noncongestive glaucoma that is chronic in nature by way of the May 1969 rating decision.  

In his VA Form 21-4142, the Veteran indicated that he underwent four surgeries on his eyes between 2009 and 2010.  According to the Veteran, he underwent two cataract procedures, and one glaucoma-related procedure at the VA medical center (VAMC).  He also maintains that he underwent an implant procedure at Vistar Eye Center.  The Veteran's VA treatment records dated from 1996 through 2016 have been retrieved and associated with the claims file.  Treatment records from Vistar Eye Center have also been retrieved and associated with the claims file.  

Review of the VA treatment records reflect that the Veteran presented at the Salem VAMC in April 2009 with a pre-operative diagnosis of cataract/glaucoma of the right eye.  The operative records reflect that he underwent a PHACO IOL of the right eye as well as an ECP of the right eye on April 2, 2009.  A description of the procedure reflects that the surgery involved removal of the cataract with IOL and ECP of the right eye, and the operative report reflects that a prosthetic item was implanted during this procedure.  The post-procedure note dated on April 3, 2009 reflects that following his operation, the Veteran was returned to his room on a gurney.  Examination of the Veteran reflected that he was alert and oriented to person, place, time and situation.  The Veteran's skin was warm and dry, and his respiration was even, deep and non-labored.  The discharge and follow-up instructions were reviewed with the Veteran, and the Veteran's friend/driver was invited to stay at his bedside.  The Veteran's recovery was assessed as stable, and it was noted that he would be scheduled for an echocardiogram several days later.  The pain reassessment report reflects that the Veteran's pain scores were within an acceptable range, and that Tylenol was ordered for the Veteran's post-operative recovery.  The Veteran described his right eye pain as "not that bad" and stated that he would take his usual pain pill when he got to his truck to go home.  In the section of the report entitled Disposition from Day Hospital, it was noted that the Veteran was ambulatory and his dressings were dry and intact.  His disposition criteria had been met, and it was noted that he was capable of managing care at him.  The Veteran did not exhibit any nausea or vomiting, his diet or liquids had been taken, and he was able to void and cough.  It was noted that the Veteran was discharged from the hospital the same day as his procedure, and he left the hospital unit accompanied by his friend, without an escort to his car by a staff member.  

Subsequent hospital records reflect that the Veteran presented at the Salem VAMC with a preoperative diagnosis of cataract/glaucoma of the left eye.  The operative report reflects that he underwent a PHACO IOL procedure of the left eye on May 28, 2009, and a brief description of the procedure reflects that it entailed the removal of the cataract with IOL.  There were no complications associated with this procedure and the Veteran's condition was described as stable during the procedure.  The operative report reflects that there was a prosthetic device in the form of an IOL implanted during this procedure, and the Veteran's disposition post-recovery was to a Day Hospital.  A subsequent addendum note reflects that the Veteran returned from the post-anesthesia care unit (pacu) via stretcher, and ambulated to the bed with a steady gait.  His respirations were unlabored and his eye patch remained intact.  The treatment provider reviewed the discharge instructions with the Veteran and provided him with a copy as well.  The Veteran's vital signs were taken and he had a temperature of 99.2 degrees Fahrenheit, a blood pressure reading of 153/85, and a pain scale of zero.  On mental examination, the Veteran was alert, and oriented to person, place, time and purposes.  His skin was warm, dry and intact, and his wound was described as pink.  The treatment provider noted that the Veteran's disposition criteria had been met, and he was thus capable of managing his care at home.  It was noted that the Veteran was able to cough, and exhibited no signs of nausea or vomiting.  The Veteran was also able to void, and did not exhibit or report any symptoms of pain.  He was thereafter discharged and left the unit on his own accompanied by his niece.  

The remainder of the VA treatment records following both the April 2009 removal of cataract IOL and ECP of the right eye, and the May 2009 removal of the cataract with IOL, are negative for medical evidence reflecting that the Veteran required hospital treatment at the VA, or an approved hospital, for a period in excess of 21 days, or hospital observation at VA expense for his service-connected eye disability for a period in excess of 21 days.  Subsequent medical records reflect that while he was seen for follow-up treatment for his eyes following both procedures, he was not hospitalized or under hospital observation following his April 2009 and May 2009 surgical procedures.  In addition, the objective medical findings do not show that either procedure resulted in at least one month of doctor-mandated convalescence following the April 2009 and May 2009 procedures, and the medical records are negative for evidence of postoperative residuals such as incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement.  38 C.F.R. § 4.30.

Indeed, although the Veteran reported that he underwent four procedures for his bilateral eye disability, the objective medical findings have only documented the two aforementioned surgical operative procedures associated with the bilateral eye disability.  Although the claims file includes the Veteran's September 2010 informed consent for the "Yag Laser Capsulotomy," there are no surgical or operative records associated with the claims file documenting this procedure.  Although, in his October 2012 VA Form 9, the Veteran indicated that he underwent the YAG procedure in 2010 and it was conducted at Vistar Eye Center, the Veteran's treatment records from Vistar Eye Center were retrieved and associated with the claims file in March 2011, and the only treatment records from this facility were dated on March 17 and March 23, 2011.  The March 17, 2010 report documented the Veteran's telephone message wherein he indicated that his left vision had been blurry for two weeks duration, and his VA physician stated that he may need laser to clear up his vision, but provided him with an updated prescription of his glasses and instructed him to use his glasses for three months.  The Veteran was advised to come to Vistar Eye Center as soon as possible.  During his treatment visit (dated on March 23, 2011), the Veteran stated that he noticed a change of vision in his left eye peripherally.  The Veteran also stated that he was instructed to return in three months and he could have laser "open it up."  After reviewing the Veteran's medical history and medications, and conducting a physical evaluation of the Veteran, and recording his visual acuity findings, his ophthalmologist, Dr. C., diagnosed the Veteran with primary open-angle glaucoma in both eyes that was in stable condition.  The glaucoma diagnosis and treatment options were discussed with the Veteran.  The Veteran was also diagnosed with pseudophakia in both eyes that was in stable condition, and opacified capsule in both eyes that was in stable condition.  It was noted that the Veteran wanted Dr. C.'s opinion about the YAG laser procedure, and it appears Dr. C. thought it was a good idea.  However, the Veteran declined undergoing any additional testing that day.  As such, although the Veteran claims to have undergone the YAG Laser Capsulotomy procedure, and signed an informed consent for this procedure, the treatment records do not reflect that he underwent this procedure.  

The AOJ attempted to retrieve the Veteran's treatment records from Vistar Eye Center for the period from 2010 to the present, and the only records provided were dated in March 2010, and were absent any evidence reflecting that he underwent any surgical procedures at this facility.  The Veteran's VA treatment records dated from 1996 through 2016 have also been retrieved, and while these records reflect that the Veteran underwent a number of procedures for various other health-related problems he was facing, other than the April 2009 and May 2009 surgical procedures, these records are absent any medical evidence reflecting that the Veteran underwent a Yag Laser Capsulotomy procedure, or any other surgical procedure for his eyes.  If there is additional available evidence to help substantiate the Veteran's claim, the RO cannot obtain these records without further assistance from the Veteran.  The Court has held that the duty to assist is not a one-way street and that an appellant must do more that passively wait for assistance when he has information essential to his claim.  Wood v. Derwinski, 1 Vet. App. 190 (1990). VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A (b).

Moreover, the Board notes that the Veteran has not provided specific medical evidence demonstrating a period of hospitalization in excess of 21 days as required for benefits under 38 C.F.R. § 4.29.  In addition, he has simply not demonstrated that he underwent surgery necessitating at least one month of convalescence or with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited) as required for benefits under 38 C.F.R. § 4.30.  Furthermore, these requirements have not been demonstrated anywhere in the fully-developed record on appeal.

The Board acknowledges the Veteran's contentions that he is entitled to a temporary total rating for hospital treatment and/or convalescence following these procedures.  However, applicable regulations outline specific requirements for which a temporary total evaluation may be awarded, namely either hospital treatment for a period in excess of 21 days or hospital observation at VA expense for a period in excess of 21 days, and/or surgery requiring convalescence of at least one month or resulting in severe residuals, or immobilization of a major joint by cast.  None of these requirements have been met in this case.  

On appeal, the Veteran's essential arguments for entitlement to temporary total evaluations following the April 2009 and May 2009 surgical procedures, appears to be that he continued to experience worsening vision despite having undergone these procedures.  The Board acknowledges the Veteran's assertions, but notes that such symptomatology is contemplated by schedular rating criteria, and contemplation of such evidence for assignment of hospital treatment or observation in excess of 21 days and/or convalescence benefits would not be appropriate.  In other words, there is a difference between recuperation and recovery following a surgical procedure and manifestations of symptoms of the underlying disability.  

Based on the foregoing, there is no basis on which to grant entitlement to a temporary total rating under 38 C.F.R. § 4.29 for the April 2009 PHACO with IOL and ECP of right eye and the May 2009 cataract extraction procedure with IOL of the left eye based on hospitalization for a service connected disability for a period in excess of 21 days, for any period on appeal.  In addition, entitlement to a temporary total evaluation pursuant to 38 C.F.R. § 4.30 following the April 2009 and May 2009 surgical procedures, based on surgical or other treatment for the service-connected glaucoma, noncongestive, chronic in both eyes, necessitating hospitalization and convalescence must be denied.  See 38 C.F.R. § 3.102, 4.30.  

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Entitlement to a rating in excess of 30 percent for visual field impairment for glaucoma, noncongestive, chronic, both eyes with impairment of field vision and arcuate scotoma of left eye is denied.  

Entitlement to a separate compensable rating of 10 percent for visual acuity impairment, but not higher, for glaucoma, noncongestive, chronic, both eyes with impairment of field vision and arcuate scotoma of left eye is granted subject to the regulations governing the disbursement of monetary benefits.  

Entitlement to a temporary total rating under 38 C.F.R. § 4.29 for hospital treatment or observation for a period in excess of 21 days for the April 2009 PHACO with IOL and ECP of right eye procedure, and the May 2009 cataract extraction procedure with IOL of the left eye, is denied.  

Entitlement to a temporary total rating under 38 C.F.R. § 4.30 for convalescence following the he April 2009 PHACO with IOL and ECP of right eye procedure and the May 2009 cataract extraction procedure with IOL of the left eye, is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


